

	

		II

		109th CONGRESS

		2d Session

		S. 2500

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Akaka (for himself,

			 Mrs. Clinton, Mr. Lautenberg, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on Veterans'

			 Affairs

		

		A BILL

		To enhance the counseling and readjustment services

		  provided by the Department of Veterans Affairs, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Healing the Invisible Wounds Act

			 of 2006.

		2.Notice and wait

			 on modification of handling of Post-Traumatic Stress Disorder under disability

			 compensation rating systemThe

			 Secretary of Veterans Affairs may not implement any modification in the manner

			 in which Post-Traumatic Stress Disorder (PTSD) is handled in the rating of

			 service-connected disabilities for purposes of the payment of compensation

			 under chapter 11 of title 38, United States Code, until the date that is six

			 months after the date on which the Secretary submits to the Committees on

			 Veterans' Affairs of the Senate and House of Representatives a report on such

			 proposed modification.

		3.Counseling for

			 members of the National Guard and Reserves returning from deployment in a

			 combat theater

			(a)Expansion of

			 Reunion and Re-entry From Combat Program

				(1)In

			 generalThe Secretary of Veterans Affairs, in consultation with

			 the Secretary of Defense, shall provide to each member of the National Guard

			 and Reserves described in subsection (b) the counseling services described in

			 subsection (c) upon the return of such member from a deployment in a combat

			 theater.

				(2)Purpose of

			 servicesThe purpose of the counseling services provided under

			 this section is to assist members of the National Guard and Reserves described

			 in subsection (b) in making the readjustment to civilian life in the United

			 States upon their return from a combat theater.

				(b)Covered members

			 of the National Guard and ReservesA member of the National Guard

			 and Reserves described in this subsection is any member of the National Guard

			 or the Reserves who serves on active duty in a combat theater.

			(c)Counseling To

			 be providedThe counseling services to be provided under this

			 subsection shall include the following:

				(1)A session of

			 group counseling provided to such member together with such other number of

			 members as the Secretary determines appropriate for the purpose of this

			 section.

				(2)A session, of not

			 less than one hour duration, of private counseling provided to such

			 member.

				(3)A presentation on

			 counseling-related matters, including on the readjustment counseling and

			 related mental health services available under section 1712A of title 38,

			 United States Code, provided to the family of such member.

				(4)Such other

			 counseling services as the Secretary determines appropriate for the purpose of

			 this section.

				(d)Means of

			 providing counselingCounseling services shall be provided under

			 this section through the personnel of the centers (commonly referred to as

			 vet centers) providing readjustment counseling and related

			 mental health services for veterans under section 1712A of title 38, United

			 States Code.

			(e)Timing of

			 counselingThe counseling provided to a member of the National

			 Guard and Reserves under paragraphs (1) and (2) of subsection (c) shall be

			 provided not later than 14 days after the date of the return of the member to

			 the member's home following a deployment to a combat theater.

			(f)Retention on

			 active duty pending counselingA member of the National Guard and

			 Reserves described in subsection (a) shall be retained on active duty in the

			 Armed Forces until the provision of the counseling required to be provided

			 under paragraphs (1) and (2) of subsection (c).

			(g)Additional

			 counselingThe Secretary shall ensure that the centers referred

			 to in subsection (d), as part of the discharge of their functions under section

			 1712A of title 38, United States Code, provide, and have sufficient resources

			 to provide, such follow-up and additional counseling services to veterans

			 described in subsection (a) as such veterans shall request from such centers,

			 in accordance with applicable law.

			(h)Report

				(1)Report

			 requiredNot later than one year after the date of the

			 commencement of the provision of counseling services under this section, the

			 Secretary shall submit to the appropriate committees of Congress a report on

			 the provision of such services under this section.

				(2)ElementsThe

			 report required by paragraph (1) shall include information as follows:

					(A)The cost of the

			 provision of counseling services under this section.

					(B)An assessment of

			 the efficacy of such services in meeting the readjustment needs of veterans

			 described in subsection (a).

					(C)An assessment

			 (based on surveys or such information as the Secretary considers appropriate)

			 of the satisfaction of veterans described in subsection (a) with the services

			 provided under this section, including the manner in which such services are

			 provided.

					(D)The number of

			 followup visits for counseling and services of veterans described in subsection

			 (a) and the number of visits of family members of such veterans for counseling

			 and services.

					(E)Such

			 recommendations as the Secretary considers appropriate in order to enhance the

			 services provided under this section, including the manner in which such

			 services are provided.

					(i)Appropriate

			 committees of Congress definedIn this section, the term

			 appropriate committees of Congress means—

				(1)the Committees on

			 Veterans' Affairs and Armed Services of the Senate; and

				(2)the Committees on

			 Veterans' Affairs and Armed Services of the House of Representatives.

				(j)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Department of Veterans Affairs for fiscal year 2007, such sums as may be

			 necessary for the provision of counseling services under this section.

			4.Funding for vet

			 centersThere is authorized to

			 be appropriated to the Department of Veterans Affairs for fiscal year 2007,

			 $180,000,000 for the provision of readjustment counseling and related mental

			 health services through centers (commonly referred to as vet

			 centers) under section 1712A of title 38, United States Code.

		

